Sturgis, C. J.
In this action upon a promissory note against Carlton H. Stanley and Alice F. Stanley at the close of the evidence the jury was instructed to return a verdict against both defendants. Carlton H. Stanley abides the verdict. Alice F. Stanley reserved exceptions.
The case reported shows that Carlton H. Stanley, having wrecked his Studebaker, on October 30, 1945 purchased and received delivery of a used Terraplane from Samuel Silverman doing business as Sam’s Used Car Lot, traded in his old car and gave his negotiable installment note of even date for $275 in part payment of the balance of the purchase price. On the same or following day the payee having indorsed the note for transfer, offered it for discount to Maurice A. Branz doing business as the Guardian Acceptance Co., but he refused to finance the paper without another signer and a representative apparently of the payee carried the note to the home of Carlton H. Stanley and his wife Alice F. Stanley signed it as a comaker. Five days later the note still bearing its original date and indorsement for transfer was delivered to Maurice A. Branz who sent his check for $250 to Samuel Silverman for it and when the first installment was not paid sued the signers jointly for the full amount of the note.
The exceptant Alice F. Stanley, however, stated at the trial that on November 5, 1945 a man whom she did not know brought papers to her home which her husband Carlton H. *320Stanley asked her to hurry and sign and on her inquiry as to what they were told her that they were just about the car, which she thought referred to the wrecked Studebaker and not to the Terraplane just bought, and without knowing their contents she wrote her name on two papers where the man who had kept them folded up lifted the corners for her to sign. She insisted that she did not know she had signed a note and conditional sales agreement which the papers proved to be, or even that her husband had made the instruments until later he told her what she had done and made known his intention to desert her and let her pay for the car. And she says that when a few weeks later he did abandon her she notified the holder of the note she would not be responsible for it.
The exceptant’s account of what took place when she signed the note in suit is partially confirmed by her housekeeper and not clearly contradicted in the record. And improbability does not compel its rejection as unworthy of belief. If found to be true, which we think it could be, the note which she signed was a forgery and if that defense is not barred by her own negligence she is not liable on it in this action. For it is well settled in this jurisdiction that if not intending to sign a promissory note she was by fraud and deceit and without negligence on her own part tricked into signing that which afterwards proved to be a note the instrument is a forgery and void as to all parties. And whether she is estopped by her own negligence from denying her signature was a question for the jury. National Bank v. Hill, 102 Me., 346, 66 A., 721, 120 Am. St. Rep., 499; see Negotiable Instruments Act, R. S. 1944, Chap. 174, Sec. 23; 8 Am. Jur., 318.
We are of opinion that the charge of fraud made here raises issues of facts which should have been submitted to the jury and the ruling below directing a verdict against the exceptant was error. On this ground, without consideration of other questions argued on the briefs, the exceptions are sustained.

Exceptions sustained.